Petition for Writ of Mandamus Dismissed, and Memorandum Opinion filed
July 24, 2008







 
Petition
for Writ of Mandamus Dismissed, and Memorandum Opinion filed July 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00581 -CV
____________
 
IN RE NATHAN LISH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
8, 2008, relator Nathan Lish filed a petition for writ of mandamus, petition
for writ of injunction, and motion for reduction of bond.  Relator asks that we
issue a writ of mandamus ordering the trial court to accept a proffered
security bond to supersede the $17,000 money judgment rendered against him. 
Relator asks further that we reduce the amount of security ordered by the trial
court and issue a writ of injunction preventing enforcement of the judgment
against him pending the resolution of these proceedings.




Relator
also has brought an appeal of the underlying trial proceedings, which has been
docketed in this Court as Cause No. 14-08-00587-CV.  Review of a trial court=s decision on supersedeas is more
properly presented as a motion in the pending related appeal.  See Tex.
R. App. P. 24.4.  We therefore conclude that relator has an adequate appellate
remedy, and is not entitled to mandamus relief.  In re Union Pac. Res. Co.,
969 S.W.2d 427, 428B29 (Tex. 1998) (orig. proceeding).
 We
construe relator=s petition for writ of mandamus, petition for writ of
injunction, and motion for reduction of bond as motions to review the type and
sufficiency of the amount of security ordered by the trial court, and
transfer   these motions to Cause No. 14-08-00587-CV.  See Tex. R.
App. P. 24.4.
Having
done so, we dismiss the petition for writ of mandamus.  See In re Jamilah,
No. 14-06-00842-CV, 2006 WL 2805552, at *1 (Tex. App.CHouston [14th Dist.] Oct. 3, 2006,
orig. proceeding) (mem. op.).
PER
CURIAM
 
Petition for Writ of Mandamus Dismissed, and
Memorandum Opinion filed, July 24, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.